Citation Nr: 0919005	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, type II, to include diabetic neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1963 
to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO confirmed and 
continued the previous denial for service connection for 
diabetes mellitus type II with diabetic neuropathy.  

In May 2006, the Veteran testified before undersigned at a 
Board hearing.  The transcript is associated with the file.  

A December 2006 Board decision noted that this case was 
stayed due to ongoing litigation.  In 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that 
reversed a Board decision that had denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA appealed the Court's decision in Haas to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit); and, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that might ultimately be overturned on appeal, the 
Secretary of Veterans Affairs, on September 21, 2006, imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay included 
those involving claims based on herbicide exposure in which 
the only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 129 S. Ct. 1002 (2009), the Federal Circuit 
reversed and remanded the Court's 2006 Haas decision.  

The Haas case impacted the Veteran's claim of entitlement to 
service connection for diabetes mellitus; but, as the Haas 
litigation has concluded, the Board will proceed at this time 
with the adjudication of this claim.  


FINDINGS OF FACT

1. The RO denied service connection in a January 2002 
decision, the Veteran did not file a notice of disagreement, 
and the decision became final.  

2. Evidence received since the January 2002 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for diabetes mellitus, type II, with 
diabetic neuropathy.  

3. The evidence reasonably shows that the Veteran, who has a 
current diagnosis of diabetes mellitus, was in the Republic 
of Vietnam during service.  

CONCLUSIONS OF LAW

1. The January 2002 rating decision that denied the Veteran's 
service connection claim for diabetes mellitus, type II, with 
diabetic neuropathy is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2. Evidence received since the January 2002 rating decision 
is new and material, and the Veteran's claim for service 
connection for diabetes mellitus, type II, with diabetic 
neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3. Resolving doubt for the Veteran, diabetes mellitus, type 
II, with diabetic neuropathy may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.313 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for diabetes 
mellitus, type II, with diabetic neuropathy in the present 
case, the Board concludes that this law does not preclude the 
Board from adjudicating this matter.  The Board is taking 
action favorable to the Veteran with regard to the new and 
material issue on appeal, and a decision at this point poses 
no risk of prejudice to him.  See, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied for the Veteran's 
service connection claim, it is also the Board's conclusion 
that the law does not preclude the Board from adjudicating 
this portion of the Veteran's claim.  The Board is taking 
action favorable to the Veteran by granting service 
connection for diabetes mellitus, type II, with diabetic 
neuropathy.  A decision at this point poses no risk of 
prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.  The 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including diabetes 
mellitus, if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A presumption exists regarding service connection for 
diseases associated with exposure to herbicide agents during 
service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  
Under the provisions of the implementing regulation, 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

These diseases include chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2 (2008).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2008).  As mentioned above, the Federal Circuit 
has agreed with VA's interpretation of its regulations that 
"duty or visitation" in the Republic of Vietnam 
contemplates actual presence on the landmass of the country.  
Haas v. Peake, 525 F.3d at 1186.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §§ 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Analysis

The RO first considered the Veteran's claim for service 
connection for diabetes mellitus, type II, with diabetic 
neuropathy in January 2002.  At that time, the RO denied the 
Veteran's claim.  The Veteran did not file a notice of 
disagreement and the January 2002 RO decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  The claim for entitlement to service connection for 
diabetes mellitus, type II, with diabetic neuropathy may be 
reopened if new and material evidence is submitted.  Manio, 
1 Vet. App. 140.  

The evidence before VA at the time of the prior final 
decision in January 2002 consisted of service treatment 
records, private medical records and the Veteran's statement 
when he made his claim.  

Evidence received since the January 2002 rating action 
includes several May, June and September 2003 statements from 
airmen the Veteran served with in Thailand; a September 2004 
email from a VA policy staffer regarding the Department of 
Defense information on herbicide use; an August 2004 U.S. 
Armed Services Center for Unit Records Research (CURR) reply; 
an April 2006 Social Security Administration (SSA) decision; 
a February 2008 statement from the Veteran's parents and 
multiple statements from the Veteran.  

The Board finds that new and material evidence has been 
submitted subsequent to the January 2002 decision.  The most 
significant additional piece of evidence is the February 2008 
statement from the Veteran's parents because it states that 
they received a letter from the Veteran informing them about 
his layover in Saigon, Vietnam en route to his final 
destination in Thailand.  This new evidence, either by itself 
or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the Veteran's service connection claim.  It raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156(a).  The evidence is considered new and material and 
the claim for service connection for diabetes mellitus, type 
II, with diabetic neuropathy.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  As the determination is ultimately 
favorable to the Veteran, the Board finds that he would not 
be prejudiced by its review of the merits at this time.  See 
Bernard, 4 Vet. App. at 394.  

As the Veteran's claim is reopened, the Board will consider 
his service connection claim.  The Veteran asserted in his 
original August 2001 claim that the Air Force built the site 
he was stationed at in Thailand next to a small swamp.  He 
said they consistently sprayed herbicide throughout the site 
and at the landing field to keep foliage at a minimum.  He 
felt the herbicide caused his diabetes and diabetic 
neuropathy.  

Service treatment records do not show a diagnosis of 
diabetes.  The Veteran's DD 214 does show that he is a 
recipient of the Vietnam Service Medal with one bronze 
service star.  

Private medical records from March and December 1997 showed 
the Veteran had controlled diabetes mellitus, type II.  An 
August 2005 VA examination for peripheral nerves documents 
that the Veteran's diagnosis of peripheral neuropathy.  An 
August 2004 VA Neurology consultation note assesses 
"peripheral primarily sensory neuropathy, most likely due to 
[diabetes mellitus]."  An April 2006 SSA decision found the 
Veteran disabled from November 2003 because of (among other 
things) diabetes and peripheral neuropathy.  

In a June 2003 statement submitted with the Veteran's claim 
to reopen, he specifically named the site, Camp Mukdahan, 
Thailand, identified his unit (Detachment 6, 621st Tactical 
Control Squadron) and gave the dates of his time there (July 
1, 1966 to June 30, 1967).  He submitted pictures taken 
during his service.  

Additionally, the Veteran submitted five statements from 
airmen who served with him in Thailand.  All statements 
attest to the fact that herbicide was sprayed around the base 
to kill foliage.  A May 2003 statement from RWB also stated 
he observed aircraft spraying 40 miles north of the base in 
an insurgency area.  Another May 2003 statement from JTH 
asserts he saw herbicides and insecticide being used.  

In the Veteran's July 2003 notice of disagreement, he stated 
that because he was able to provide eyewitness accounts of 
herbicide usage, he should be service connected for diabetes.  
He pointed out that the government had conceded widespread 
use of herbicides.  In a September 2004 statement, the 
Veteran further explained that herbicide was sprayed on wire, 
paths, around open tents, on the fields used for physical 
training, around the latrine, in bunkers, and near the chow 
hall.  He stated that rubber flip-flops were often worn to 
reduce foot fungus and the spray would routinely get on their 
feet.  

At the September 2004 decision review officer (DRO) hearing 
the Veteran stated that he deplaned in Vietnam "for an hour 
or two" while on the way to his final destination in 
Thailand.  (DRO Transcript, p 3.)  He later clarified for the 
DRO that he was on a Continental Airlines flight that stopped 
in Saigon.  (DRO Transcript, p 8-9.)  He also stated he would 
routinely pick up herbicide barrels, but that he could not 
remember what type they were.  (DRO Transcript, p 5.)  

An August 2004 CURR reply stated that there is no 
documentation available to verify that the Veteran was 
exposed to herbicides while serving in Mukdahan, Thailand.  
The reply explained: "Our research at this time indicates 
that herbicides were not sprayed near U.S. personnel in 
Thailand.  Herbicides were only sprayed in Thailand for test 
purposes in the early and mid-1960s remote jungle areas."  A 
September 2004 response email from a VA policy staffer to the 
RO states the following: 

[Department of Defense] provided VA with an 
inventory of herbicide operations at specific 
times and geographic locations.  DOD estimates the 
inventory reflects 70 to 85 percent of herbicide 
use, testing and disposal in locations other than 
Vietnam.  DOD's inventory does not contain any 
instance of herbicide use, testing or disposal in 
Thailand in 1966 or 1967.  DOD's inventory does 
not contain records of herbicide use in routine 
base maintenance.  

The Veteran contended in his formal appeal that because the 
Department of Defense could not say with certainty where 
herbicides were used, reasonable doubt existed and his 
service connection claim should be granted.  In a December 
2007 statement, the Veteran cited and provided a June 2005 
letter from an Air Force Colonel to a member of congress on 
the Committee on Veterans' Affairs.  On the issue of 
herbicide usage, the Colonel stated in the letter that 
commanders were at liberty to use herbicides for defoliation 
around their activities with no accountability.  As a result, 
no further specific information on herbicide use was 
available.  

A February 2003 notarized statement signed by both of the 
Veteran's parents was submitted.  The Veteran's parents 
asserted that they received a letter from their son mailed 
from Thailand in 1966.  The letter informed them about his 
journey; including that his plane had stopped in Saigon, 
Vietnam on the way to Bangkok, Thailand and that he was off 
the plane for several hours.  

The Board finds that service connection for diabetes 
mellitus, type II, with diabetic neuropathy is warranted.  As 
mentioned above, a presumption of exposure to herbicides in 
Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) is available if 
service in Vietnam is shown.  Service in Vietnam includes 
service in the waters offshore or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313(a) (2008).  Due to the fact that 
there is no diagnosis in service or one year after service, 
direct service connection is not at issue.  This case comes 
down to whether the Veteran can establish service in Vietnam 
so that the presumption may apply.  

In reaching its decision, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board 
finds both the Veteran's statement that he had a layover in 
Vietnam and his parents' February 2008 statement that this 
layover was reported to them during his service to be 
credible.  The Board affords the statements enough weight so 
that it finds the claim to be in equipoise.  As there is an 
approximate balance of positive and negative evidence 
regarding whether the Veteran was in Vietnam, the Board finds 
that the presumption under 38 C.F.R. § 3.307(a)(6)(iii) 
should operate in the Veteran's favor.  The benefit of the 
doubt is given to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As a result, the claim for service 
connection for diabetes mellitus, type II, with diabetic 
neuropathy is granted.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for diabetes 
mellitus, type II, with diabetic neuropathy.  

Service connection for diabetes mellitus, type II, with 
diabetic neuropathy is granted.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


